DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/20/2022 has been entered. Claims 1-21 remain pending in the application. Applicant’s Amendments to the Claims have overcome each and every claim objection, 35 USC 112 rejection, and 35 USC 102 rejection previously set forth in the Final Office Action mailed 01/10/2022. In response to amendments a new 35 USC 112 and 35 USC 103 rejection are presented below.

Claim Objections
As noted above the claim objections previously set forth have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, as a result of amendment to the claims new 35 USC 112 rejections are now presented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, and 21 recite the limitation "identifying the marker for the first related data set". There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the marker for a first related data sets” is referring to the “associated marker” or is a new marker. This rejection could be overcome by amending the claim language to clarify what marker is being used to identify the misalignment. Dependent claims 2, 6-8, 13-15. 17-19 also recite “the marker” and are rejected for similar reasons as above.

Claims 1, 12, and 21 recite the limitation “wherein, generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker”. It is unclear from the language of the claim if the claim requires any action to identify “the marker for the first related data set as a mis-interpreted marker” or if identifying the marker is inherently done by “identifying within the data stack visualization a mis-alignment”. Further, it is unclear from the language of the claim how “generating the data stack visualization” causes the “identifying within the data stack visualization a mis-alignment” as the claim only requires generating a visualization but omits how such a visualization could be used to identify a mis-alignment. Further clarification of the claim and the steps required by the claim would be appreciated. This rejection could be overcome by amending the claim language to further detail the step necessary to identify a mis-alignment and a mis-interpretation.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
generating within the display representation and for each of the plurality of related data sets an associated data set-specific visualization for an individual related data set that further includes an associated marker that is representative of a location of the formation feature in the subsurface formation and that is positioned in the data set-specific visualization of the individual related data set based upon an interpretation performed on the individual related data set;
positions the plurality of related data sets in the data stack visualization to align the associated markers thereof, 
wherein generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “generating within the display representation and for each of the plurality of related data sets an associated data set-specific visualization for an individual related data set that further includes an associated marker”, as drafted, are an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “one or more processors” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “one or more processors” language, “generating” in the context of this claim encompasses the user manually generating a marker that is a location of a subsurface formation.
The limitation(s) regarding “positions the plurality of related data sets in the data stack visualization to align the associated markers thereof”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “one or more processors” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “one or more processors” language, “positions” in the context of this claim encompasses the user manually aligning the associated markers.
The limitation(s) regarding “wherein generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “one or more processors” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “one or more processors” language, “identifying” in the context of this claim encompasses the user manually identifying a mis-alignment of a data set and thereby a mis-interpreted marker.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “one or more processors” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The limitation(s) regarding “generating a display representation for a plurality of related data sets associated with a subsurface formation having a formation feature”, “generating in the display representation and adjacent to the associated data set-specific visualizations for the plurality of related data sets a data stack visualization that overlays the plurality of related data sets”, and “causing the display representation to be displayed on a display device” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering and outputting. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering and outputting steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or 
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors” is viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly, with regards to “generating a display representation”, “data stack representation”, and “displayed on a device” are viewed as insignificant extra-solution activity, such as mere data gathering and outputting in a conventional way and, therefore, do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Lolla et al. (US 20190302291 A1); Van Bemmel et al. (US 6012017 A); and Thorne et al. (US 20100010745 A1); Grant et al. (US 20180225778 A1); Nusrat et al. (Nusrat, S., Harbig, T., & Gehlenborg, N. (2019, June). Tasks, techniques, and tools for genomic data visualization. In Computer Graphics Forum (Vol. 38, No. 3, pp. 781-805).); and Wang et al. (Wang, Junpeng, et al. "Visualization and visual analysis of ensemble data: A survey." IEEE transactions on visualization and computer graphics 25.9 (2018): 2853-2872.).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “one or more processors”, “generating a display representation”, “data stack representation”, and “displayed on a device” can be viewed as necessary data gathering and outputting and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 12 and 21 recites the additional elements of “program code” and “a computer readable medium” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-11, and 13-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2-6, 8-9, 13-17, and 19-20 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.
Claims 9-11 and 20 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 7 and 18 recite generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lolla et al. (US 20190302291 A1) in view of Grant et al. (US 20180225778 A1) and Nusrat et al. (Nusrat, S., Harbig, T., & Gehlenborg, N. (2019, June). Tasks, techniques, and tools for genomic data visualization. In Computer Graphics Forum (Vol. 38, No. 3, pp. 781-805).).

Regarding Claims 1, 12, and 21. (Currently Amended) Lolla teaches:
A method implemented by one or more processors (See para[0245]: multi-processor computer system.), the method comprising:
generating a display representation for a plurality of related data sets associated with a subsurface formation having a formation feature (See Figures 8A – 8C, para[0012], and para[0124]: Natural fractures or faults. five trace sets corresponding to receivers R1, R2, R3, R4, and R5.)(See annotated Figure 8B below.), 
including generating within the display representation and for each of the plurality of related data sets an associated data set-specific visualization for an individual related data set (See Figures 8A – 8C and para[0124]: five trace sets corresponding to receivers R1, R2, R3, R4, and R5.)(See annotated Figure 8B below) that further includes an associated marker that is representative of a location of the formation feature in the subsurface formation (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.)(See annotated Figure 8B below) and that is positioned in the data set-specific visualization of the individual related data set based upon an interpretation performed on the individual related data set (See para[0073] and para[0129]: Interpretation of microseismic data. Picks on each trace set.);
generating in the display representation and adjacent to the associated data set-specific visualizations for the plurality of related data sets a data stack visualization that positions the plurality of related data sets in the data stack visualization to align the associated markers thereof (See Figures 8A – 8C and para[0132] – para[0133]: In 820, all P picks such as 810 are aligned.)(Examiner note: the lines 810 shown in annotated Figure 8B have been aligned.), 
wherein generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets (See Figures 8A – 8C and para[0132] – para[0133]: the S arrivals 814 are not aligned.); and 

    PNG
    media_image1.png
    355
    616
    media_image1.png
    Greyscale

causing the display representation to be displayed on a display device (See para[0247]: a display device.).
Lolla is silent as to the language of:
generating in the display representation and adjacent to the associated data set-specific visualizations for the plurality of related data sets a data stack visualization that overlays the plurality of related data sets, 
wherein generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker.
Nevertheless Grant teaches:
wherein generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker (See Figure 13 and para[0060]: The user should be looking for bulls-eyes around wells most likely indicating the well pick was mis-picked on another geologic event. For example, here, the Base A Bench is clearly mis-picked at the base of the next highest sand.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein generating the data stack visualization includes identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker such as that of Grant. Lolla and Grant are analogous to the instant application, because all of the references are directed to the same field of endeavor. Grant teaches, “Using this user interface, a user can quality control the gridded horizon on the basemap and also investigate the number of wells that have been correlated by the white control points on the gridded surface” (See para[0060]). One of ordinary skill would have been motivated to modify Lolla, because identifying mis-interpretations using mis-alignments of data set would help to quality control automatically picked formations, as recognized by Grant.
Grant is silent as to the language of:
generating in the display representation and adjacent to the associated data set-specific visualizations for the plurality of related data sets a data stack visualization that overlays the plurality of related data sets.
Nevertheless Nusrat teaches:
generating in the display representation and adjacent to the associated data set-specific visualizations for the plurality of related data sets a data stack visualization that overlays the plurality of related data sets (See Fig. 1 and Page 788, Col. 1: Tracks using the same sequence axis can be stacked ( ) or overlaid ( ) and aligned by sequence coordinates..
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein generating in the display representation and adjacent to the associated data set-specific visualizations for the plurality of related data sets a data stack visualization that overlays the plurality of related data sets such as that of Nusrat. Lolla and Nusrat are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nusrat teaches, “Often, multiple tracks are displayed in one visualization in order to correlate multiple feature sets” (See Page 788, Col. 1). One of ordinary skill would have been motivated to modify Lolla, because overlaying related data sets would have helped to correlate features across multiple data sets, as recognized by Nusrat.

Regarding Claim 2 and 13. (Currently Amended) Lolla is silent as to the language of:
The method of claim 1 or the apparatus of claim 12, 
further comprising: 
after generating the data stack visualization, updating a location of the marker of the first related data set; and 
updating the data stack visualization based upon the updated location of the marker of the first related data set to reposition the first related data set in the data stack visualization and thereby re-align the marker of the first related data set with the associated markers of the other related data sets in the plurality of related data sets.
Nevertheless Grant teaches:
after generating the data stack visualization, updating a location of the marker of the first related data set (See Fig. 13 and para[0060]: The pick is simply manually picked at its correct location.); and 
updating the data stack visualization based upon the updated location of the marker of the first related data set to reposition the first related data set in the data stack visualization and thereby re-align the marker of the first related data set with the associated markers of the other related data sets in the plurality of related data sets (See Fig. 13 and para[0060]: The pick is simply manually picked at its correct location and re-gridded to move the bulls-eye.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla after generating the data stack visualization, updating a location of the marker of the first related data set; and updating the data stack visualization based upon the updated location of the marker of the first related data set to reposition the first related data set in the data stack visualization and thereby re-align the marker of the first related data set with the associated markers of the other related data sets in the plurality of related data sets such as that of Grant. Lolla and Grant are analogous to the instant application, because all of the references are directed to the same field of endeavor. Grant teaches, “Using this user interface, a user can quality control the gridded horizon on the basemap and also investigate the number of wells that have been correlated by the white control points on the gridded surface” (See para[0060]). One of ordinary skill would have been motivated to modify Lolla, because updating the location of a marker would have helped to quality control automatically picked formations, as recognized by Grant.

Regarding Claims 3 and 14. (Original) Lolla is silent as to the language of:
The method of claim 2 or the apparatus of claim 13, 
wherein updating the location of the marker is performed in response to user input.
Nevertheless Grant teaches:
wherein updating the location of the marker is performed in response to user input (See Fig. 13 and para[0060]: The pick is simply manually picked at its correct location.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein updating the location of the marker is performed in response to user input such as that of Grant. Lolla and Grant are analogous to the instant application, because all of the references are directed to the same field of endeavor. Grant teaches, “Using this user interface, a user can quality control the gridded horizon on the basemap and also investigate the number of wells that have been correlated by the white control points on the gridded surface” (See para[0060]). One of ordinary skill would have been motivated to modify Lolla, because updating the location of a marker would have helped to quality control automatically picked formations, as recognized by Grant.

Regarding Claims 4 and 15. (Original) Lolla is silent as to the language of:
The method of claim 3 or the apparatus of claim 14, 
wherein the user input selects a new location for the marker for the first related data set.
Nevertheless Grant teaches:
wherein the user input selects a new location for the marker for the first related data set (See Fig. 13 and para[0060]: The pick is simply manually picked at its correct location.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein the user input selects a new location for the marker for the first related data set such as that of Grant. Lolla and Grant are analogous to the instant application, because all of the references are directed to the same field of endeavor. Grant teaches, “Using this user interface, a user can quality control the gridded horizon on the basemap and also investigate the number of wells that have been correlated by the white control points on the gridded surface” (See para[0060]). One of ordinary skill would have been motivated to modify Lolla, because updating the location of a marker would have helped to quality control automatically picked formations, as recognized by Grant.

Regarding Claims 5 and 16. (Original) Lolla teaches:
The method of claim 3 or the apparatus of claim 14, 
wherein the user input selects the first related data set (See para[0128]: Such events can be marked for a manual analysis.).


Regarding Claims 6 and 17. (Original) Lolla teaches:
The method of claim 1 or the apparatus of claim 12, 
further comprising generating the marker for each of the plurality of related data sets (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.).

Regarding Claims 7 and 18. (Original) Lolla teaches:
The method of claim 6 or the apparatus of claim 17, 
wherein generating the marker is performed by an analytical tool (See Fig. 8A, Fig. 8C, and para[0126]: Alternatively, the step ratios of successive local maximum values s(ti)=m(ti)/m(ti -1) may be computed, and the first time t*i for which s(t*i) exceeds a configured absolute threshold may be identified and marked as a possible arrival time of the P-wave.).

Regarding Claims 8 and 19. (Original) Lolla teaches:
The method of claim 6 or the apparatus of claim 17, 
wherein generating the marker is performed in response to user input (See para[0159]: When processing an event in manual mode, this may be recognized by the analyst and remedied by making at least one S pick.).


Regarding Claims 9 and 20. (Currently Amended) Lolla teaches:
The method of claim 1 or the apparatus of claim 12, 
wherein each of the plurality of related data sets includes a well log (See Fig. 1A, Fig. 8A, para[0064], and para[0124]: An array of seismic sensor receivers 104 may be placed within a certain depth of the monitoring well. The data segment comprises five trace sets corresponding to receivers R1, R2, R3, R4, and R5.), and 
wherein the data stack visualization is a visualization of stacked well logs (See Figures 8A – 8C.).

Regarding Claim 10. (Original) Lolla teaches:
The method of claim 9, 
wherein the well logs for the plurality of related data sets are associated with a plurality of wells or wellbores (See Fig. 2 and para[0055]: sensor arrays to monitor seismic activity in the vicinity of a region of interest, such as a plurality of producing wells or injection sites.).

Regarding Claim 11. (Original) Lolla teaches:
The method of claim 9, 
wherein the well logs for the plurality of related data sets are associated with a plurality of log types (See para[0064] – para[0065]: Geophones or accelerometers may be employed. Passive monitoring systems may rely on other types of sensors and sensor arrays, including without limitation, fiber-optic sensor strings for distributed acoustic sensing, and hydrophone sensor strings.).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant argues that: Thus, the generation of a data stack visualization is the manner recited in the independent claims is not merely directed to the simple display of a data, but is instead directed to a practical application of identifying in an understandable and computationally efficient manner when certain interpretations of data are incorrect so that those interpretations may be corrected without substantial additional review and/or analysis of the underlying data from which those interpretations have been derived.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 12, and 21 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering and outputting or mere instructions to implement an abstract idea on a computer. The non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. Further, as detailed in the 35 USC 112(b) rejection above, it is unclear from the language of the claims how generating a visualization without additional steps allows for the identification of a mis-alignment and thereby identify a mis-interpreted marker. Additional details on how the mis-alignment and mis-interpretation are identified could help to integrate the recited abstract ideas into a practical application. As the amended claims 1, 12, and 21 recite a judicial exception and are not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: Applicant submits that Lolla's display of multiple graphs in different rows, rather than in a manner in which different data sets overlay one another, does not anticipate claim 1, and specifically at least the feature of "a data stack visualization that overlays [a] plurality of related data sets and that positions the plurality of related data sets in the data stack visualization to align the associated markers thereof." Furthermore, Lolla does not disclose or suggest the claimed feature of "identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis- interpreted marker."
Applicant’s arguments with respect to the rejection of claim(s) 1, 12, and 21 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Claim 1 is also non-obvious over Lolla, as well as over Van Bemmel and the other cited art, at least in part because none of the cited references disclose or suggest the claimed data stack visualization, including an overlay of multiple data sets with those data sets positioned to align their associated markers, nor any comparable technology capable of "identifying within the data stack visualization a mis-alignment of a first related data set among the plurality of related data sets and thereby identifying the marker for the first related data set as a mis-interpreted marker."
Applicant’s arguments with respect to the rejection of claim(s) 1, 12, and 21 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Applicant therefore respectfully submits that independent claim 1 is novel and non- obvious over Lolla, Van Bemmel and the other art of record. Reconsideration and allowance of independent claim 1, and of claims 2-11 that depend therefrom, are therefore respectfully requested.
Applicant’s arguments with respect to the rejection of the dependent claims 2-11 and 13-20 under 35 USC 103 have been fully considered but are not persuasive, because the independent claims 1, 12, and 21 are currently rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Wang, Junpeng, et al. "Visualization and visual analysis of ensemble data: A survey." IEEE transactions on visualization and computer graphics 25.9 (2018): 2853-2872.) discloses overlaying data sets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                   

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863